DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 discloses “the payment instrument information” (line 9) and it is suggested to change it to “the active payment instrument information” since it refers “an active payment instrument information” (line 6).
Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph::
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7 and 10 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “without sharing the SSID, the password” (emphasis added), however, the scope of the limitation is indefinite due to lack of the antecedent basis.
Claim 7 discloses “wherein multiple user computing devices may access the WiFi network, and as a dedicated signal, wherein only one user computing device may access the WiFi network” (emphasis added). However, the scope of the limitation is indefinite since it is not clear whether the multiple user computing devices and only one user computing device access the WiFi network or not.
Claim 10 discloses “wherein the native WiFi settings also displays other WiFi network that are not coupled to the system” (emphasis added), however, the scope of the limitation is indefinite due to lack of the antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dimatteo, III et al. (US 2017/0034703, hereinafter Dimatteo) in view of Dowlatkhah et al. (US 2018/0035291).

Regarding claim 1, Dimatteo discloses 
A WiFi sharing system ([0116]: the user of the accessing client device 106 can be a vacation rental guest or a house-sharing guest of the user of the securing client device 104. In this example, the WLAN 112 can be a wireless network in a vacation house or a rental property of the user of the securing client device 104) comprising: 
a server having a memory storing personal property information (¶ [0052]: The server 102 can have a processing unit 200, a memory unit 202, and a server communication unit 204); 
a provider computing device coupled to the server (¶ [0046]: The system 100 includes a server 102 communicatively coupled to a securing client device 104); and 
a user computing device coupled to the provider computing device (¶ [0046]: The system 100 includes a server 102 communicatively coupled to a securing client device 104 and an accessing client device 106 through a network 108), wherein the server is programmed to (¶ [0052]: server 102): 
receive and process a signal from the provider computing device that a WiFi network associated with the provider computing device is in a share WiFi mode (¶ [0074]: the wireless access list 402 can be a file containing the names and telephone numbers of all contacts 320 of the first user 322 who can have access to the WLAN 112 or connect to the wireless router 114 included in the wireless access profile 400. The securing client device 104 can create the wireless access list 402 and securely transmit it to the server; ¶ [0076]: the second user 324 can be a house-sharing guest of the first user 322. The first user 322 can decide to share the WLAN 112 with the second user by selecting the second user 324 through the contact selection GUI 316. The securing client device 104 can then include the contact information 318 of the second user 324 in the wireless access list 402. The securing client device 104 can also associate the contact information 318 of the second user 324 with the WLAN 112 when creating the wireless access list 402); 
automatically set the WiFi network to share WiFi mode (¶ [0076]: the second user 324 can be a house-sharing guest of the first user 322. The first user 322 can decide to share the WLAN 112 with the second user by selecting the second user 324 through the contact selection GUI 316. The securing client device 104 can then include the contact information 318 of the second user 324 in the wireless access list 402. The securing client device 104 can also associate the contact information 318 of the second user 324 with the WLAN 112 when creating the wireless access list 402; ¶ [0082]: The server 102 can receive the encrypted wireless access profile 400, the encrypted wireless access list 402, the encrypted GPS coordinates 404, or a combination thereof ; 
receive and process a signal from a user computing device that the user computing device is requesting (¶ [0092]: the accessing client device 106 can transmit a request 804 (see FIG. 8B) to the server 102 to connect to the WLAN 112 when an invitation message 700 has not been sent to the accessing client device 106. In this embodiment, the server 102 can then transmit the request 804 to connect to the WLAN 112 directly to the securing client device 104 for approval from a user of the securing client device 104) to rent access to a WiFi network (¶ [0116]: the user of the accessing client device 106 can be a vacation rental guest or a house-sharing guest of the user of the securing client device 104. In this example, the WLAN 112 can be a wireless network in a vacation house or a rental property of the user of the securing client device 104), wherein the request includes location data of the user computing device (¶ [0110]: he accessing client device 106 can transmit the GPS coordinates 404 of the accessing client device 106 to the server 102); 
determine that the WiFi network, in the share WiFi mode, is within WiFi proximity of the user computing device (¶ [0110]: the accessing client device 106 can transmit the GPS coordinates 404 of the accessing client device 106 to the server 102. The server 102 can then use the GPS coordinates 404 of the accessing client device 106 to determine nearby WLANs which have been secured by other users of the system 100. The server 102 can then generate a map of all WLANs in the vicinity of the accessing client device 106) and send the name of the WiFi network to the user computing device for display and selection through the user computing device (Fig. 13 Home 123, PresidioCafe, NeighborNet 322; ¶ [0117]: at the server 102, a request from the accessing client device 106 to connect to the WLAN 112 without having received an invitation message 700 from the securing client device 104 in operation 1704. In this example operation, ; 
receive and process a signal from the user computing device selecting the WiFi network (¶ [0102]: the second user 324 can indicate the user's desire to connect to the WLAN 112 by applying a touch input to a “JOIN” button displayed on the connection GUI 1200);
automatically establish a connection between the user computing device and the WiFi network (¶ [0109]: The second user 324 can use the joined networks GUI 1300 to view all WLANs accessible to the accessing client device 106 through the system 10) without sharing the SSID, the password or a combination of the SSID and the password (¶ [0314]: The network ID 304 can be a network name such as a network broadcast name, a service set identifier (SSID), a gateway name, or a combination thereof. In one embodiment, the network ID 304 can be the network name associated with the WLAN 112; Fig. 13 Home 123, PresidioCafe, NeighborNet 322; ¶ [0117]: at the server 102, a request from the accessing client device 106 to connect to the WLAN 112 without having received an invitation message 700 from the securing client device 104 in operation 1704. In this example operation, the user of the accessing client device 106 can discover the WLAN 112 through a map GUI displayed on the display 218 of the accessing client device 106. For example, the map GUI can be a variation of the map GUI shown in FIG. 13).
Dimatteo discloses all the subject matter of the claimed invention with the exception of process payment for use of the WiFi network and automatically establish a connection between the user computing device and the WiFi network. Dowlatkhah from the same or similar fields of endeavor discloses process payment for use of the WiFi network and automatically (¶ [0046]: FIG. 2 depicts an illustrative embodiment of another architecture 200 that allows a wireless access network to  establish a connection between the user computing device and the WiFi network ([0035]: the access-request display element includes a user entry field 131 for a predetermined network key, password, pass phrase; ¶ [0046]: the WAP 130 can obtain information automatically, such as the MAC address of the guest's mobile device 202, a location of the mobile device, an equipment type, and so on; ¶ [0047]: The access management system 218 can access a host's profile, e.g., stored within a profile database 222. An authorization module 220 of the access management system 218 can determine whether the guest and/or the guest's mobile device 202 is authorized based on the host's profile. As disclosed in reference to FIG. 1, the host's profile can identify authorized users, e.g., white list users, restricted users, e.g., gray list users, and/or black list users, e.g., prohibited users; ¶ [0048]: a guest can register with the host and/or directly with a service provider. The registration can obtain information related to an identity of the guest, an identity and/or type of the guest's mobile device or any combination thereof. For example, a guest may pre-register one or more devices in association with planned travel to a hotel or business. For example, the pre-registration can be accomplished by the guest by way of a web site or portal that obtains identifying information of the guest, e.g., a name and/or rewards program ID, and/or information of the guest device, such as the device type, brand, model, MAC address and/or SIM card information; ¶ [0051]: the host can be compensated based on a number of Wi-Fi hotspot subscribers that utilize the visiting Wi-Fi network 204 during any reporting period, a time duration associated with access granted to Wi-Fi hotspot subscribers during any reporting period, a volume of data and/or bandwidth used by such subscriber). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Dimatteo by applying 

Regarding claim 2, Dimatteo discloses 
further comprising security and encryption technology that prevents a user of the user computing device from viewing files of and communications from any other users sharing the WiFi network (¶ [0076]: e second user 324 can be a house-sharing guest of the first user 322. The first user 322 can decide to share the WLAN 112 with the second user by selecting the second user 324 through the contact selection GUI 316. The securing client device 104 can then include the contact information 318 of the second user 324 in the wireless access list 402; ¶ [0080]: The securing client device 104 can securely transmit the encrypted wireless access profile 400, the encrypted wireless access list 402, or the encrypted GPS coordinates 404 to the server 102 through the client communication unit 214 of the securing client device 104).

Regarding claim 3, Dimatteo discloses 
wherein the security and encryption technology prevents the user from accessing the provider computing device (¶ [0076]: e second user 324 can be a house-sharing guest of the first user 322. The first user 322 can decide to share the WLAN 112 with the second user by selecting the second user 324 through the contact selection GUI 316. The securing client device 104 can then 

Regarding claim 4, Dimatteo discloses 
further comprising a provider interface displayed on the provider computing device (¶ [0064]: FIG. 3A illustrates a network securing graphical user interface (GUI) 300 displayed on the display 218 of the securing client device 104, according to one or more embodiments. The network securing GUI 300 can be rendered through an application 302), wherein the WiFi network is placed in the share WiFi mode in response to input to the provider interface by a provider using the provider computing device (¶ [0074]: the wireless access list 402 can be a file containing the names and telephone numbers of all contacts 320 of the first user 322 who can have access to the WLAN 112 or connect to the wireless router 114 included in the wireless access profile 400. The securing client device 104 can create the wireless access list 402 and securely transmit it to the server; ¶ [0076]: the second user 324 can be a house-sharing guest of the first user 322. The first user 322 can decide to share the WLAN 112 with the second user by selecting the second user 324 through the contact selection GUI 316. The securing client device 104 can then include the contact information 318 of the second user 324 in the wireless access list 402. The securing client device 104 can also associate the contact information 318 of the second user 324 with the WLAN 112 when creating the wireless access list 402).

Regarding claim 5,
wherein the server is further programmed to determine a total number of users accessing the WiFi network (¶ [0074]: the wireless access list 402 can be a file containing the names and telephone numbers of all contacts 320 of the first user 322 who can have access to the WLAN 112 or connect to the wireless router 114 included in the wireless access profile 400. The securing client device 104 can create the wireless access list 402 and securely transmit it to the server) and dynamically display the total number of users on the provider computing device in real time (¶ [0073]: ] FIG. 3C illustrates a contact selection GUI 316 displayed on the display 218 of the securing client device 104, according to one or more embodiments. The contact selection GUI 316 can be rendered through the application 302. The contact selection GUI 316 can display contact information 318 of contacts 320 stored in the client memory 212 of the securing client device 104. The contact information 318 can include names, telephone numbers, or emails of contacts 320 of the first user 322).

Regarding claim 6, Dimatteo discloses 
wherein the server is further programmed to limit the number of users accessing the WiFi network at any time (¶ [0082]: The server 102 can receive the encrypted wireless access profile 400, the encrypted wireless access list 402, the encrypted GPS coordinates 404, or a combination thereof through the server communication unit 204)(¶ [0073]: ] FIG. 3C illustrates a contact selection GUI 316 displayed on the display 218 of the securing client device 104, according to one or more embodiments. The contact selection GUI 316 can be rendered through the application 302. The contact selection GUI 316 can display contact information 318 of contacts 320 stored in the client memory 212 of the securing client device 104. The contact information 318 can include names, telephone numbers, or emails of contacts 320 of the first user 322) in response to provider input to the provider computing device (¶ [0074]: The first 

Regarding claim 7, Dimatteo discloses 
wherein the provider interface comprises an option for the provider to choose between placing the WiFi network in the share WiFi mode as a shared signal, wherein multiple user computing devices may access the WiFi network (¶ [0074]: The first user 322 can use the contact selection GUI 316 to select contacts 320 who can access the WLAN 112 secured by the securing client device 104 ... the wireless access list 402 can be a file containing the names and telephone numbers of all contacts 320 of the first user 322 who can have access to the WLAN 112 or connect to the wireless router 114 included in the wireless access profile 400. The securing client device 104 can create the wireless access list 402 and securely transmit it to the server), and as a dedicated signal, wherein only one user computing device may access the WiFi network (¶ [0076]: the second user 324 can be a house-sharing guest of the first user 322. The first user 322 can decide to share the WLAN 112 with the second user by selecting the 

Regarding claim 8, Dimatteo discloses 
wherein the personal property information includes a network ID and password associated with the WiFi network, wherein the provider interface includes an interface screen comprising WiFi network confirmation settings of the WiFi network including network ID and password input fields (Fig. 3A, 3B, ¶ [0066]: The network ID 304 can be a network name such as a network broadcast name; ¶ [0067]: The wireless key 306 can be a password used to access the WLAN 112), wherein the server automatically sets the WiFi network to share WiFi mode (¶ [0076]: the second user 324 can be a house-sharing guest of the first user 322. The first user 322 can decide to share the WLAN 112 with the second user by selecting the second user 324 through the contact selection GUI 316. The securing client device 104 can then include the contact information 318 of the second user 324 in the wireless access list 402. The securing client device 104 can also associate the contact information 318 of the second user 324 with the WLAN 112 when creating the wireless access list 402; ¶ [0082]: The server 102 can receive the encrypted wireless access profile 400, the encrypted wireless access list 402, the encrypted GPS coordinates 404, or a combination thereof through the server communication unit 204; ¶ [0110]: The server 102 can then generate a map of all WLANs in the vicinity of the accessing client device 106) only after the provider enters the correct network ID and password associated with the WiFi network through the provider interface (¶ [0065]: The securing client device 104 can receive a network ID 304, a wireless key 306, an encryption type 308, GPS 

Regarding claim 9, Dimatteo discloses 
further comprising a plurality of provider computing devices coupled to the server (Fig. 1 securing client devices 104; ¶ [0046]: The system 100 includes a server 102 communicatively coupled to a securing client device 104), wherein each of the plurality of provider computing devices (Fig. 1 securing client devices 104; ¶ [0046]: The system 100 includes a server 102 communicatively coupled to a securing client device 104) corresponds to one (¶ [0074]: the wireless access list 402 can be a file containing the names and telephone numbers of all contacts 320 of the first user 322 who can have access to the WLAN 112 or connect to the wireless router 114 included in the wireless access profile 400. The securing client device 104 can create the wireless access list 402 and securely transmit it to the server; ¶ [0076]: the second user 324 can be a house-sharing guest of the first user 322. The first user 322 can decide to share the WLAN 112 with the second user by selecting the second user 324 through the contact selection GUI 316. The securing client device 104 can then include the contact information 318 of the second user 324 in the wireless access list 402. The securing client device 104 can also associate the contact information 318 of the second user 324 with the WLAN 112 when creating the wireless access list 402) of a plurality of WiFi networks (¶ [0109]: The second user 324 can use the joined networks GUI 1300 to view all WLANs accessible to the accessing client device 106 through the system 10); and 
a user interface displayed on the user computing device, wherein the user interface displays a list of Wifi networks, of the plurality of WiFi networks, that are within a detectable range of the user computing device and that are in the share WiFi mode for selection by a user of the user computing device (Fig. 13 Home 123, PresidioCafe, NeighborNet 322; ¶ [0112]: the second user 324 can indicate the user's desire to connect to the WLAN 112 by applying a touch input to a “JOIN” button displayed on the connection GUI 1200; ¶ [0117]: at the server 102, a request from the accessing client device 106 to connect to the WLAN 112 without having received an invitation message 700 from the securing client device 104 in operation 1704. In this example operation, the user of the accessing client device 106 can discover the WLAN 112 through a map GUI displayed on the display 218 of the accessing client device 106. For example, the map GUI can be a variation of the map GUI shown in FIG. 13).

Regarding claim 10, Dimatteo discloses 
wherein the list of WiFi networks is accessible (¶ [0110]: the accessing client device 106 can transmit the GPS coordinates 404 of the accessing client device 106 to the server 102. The server 102 can then use the GPS coordinates 404 of the accessing client device 106 to determine nearby WLANs which have been secured by other users of the system 100. The server 102 can then generate a map of all WLANs in the vicinity of the accessing client device 106) through the native WiFi settings of the user computing device (¶ [0117]: at the server 102, a request from the accessing client device 106 to connect to the WLAN 112 without having received an invitation message 700 from the securing client device 104 in operation 1704. In this example operation, the user of the accessing client device 106 can discover the WLAN 112 through a map GUI displayed on the display 218 of the accessing client device 106. For example, the map GUI can be a variation of the map GUI shown in FIG. 13), wherein the native WiFi settings also displays other WiFi networks that are not coupled to the system (¶ [0110]: the accessing client device 106 can transmit the GPS coordinates 404 of the accessing client device 106 to the server 102. The server 102 can then use the GPS coordinates 404 of the accessing client device 106 to 

Regarding claim 12, Dimatteo discloses all the subject matter of the claimed invention with the exception of wherein the server is further programmed to receive a login signal from the user computing device through a limited connection between the user computing device and the WiFi network, the login signal bypassing the provider computing device, the login signal including a username and user password; verify that the username and user password are associated with a user account stored on the server; confirm that an active payment instrument information is associated with the user account and available to pay for use of the system; and automatically connect the user computing device to the WiFi network only after the username and user password are verified and the payment instrument information is confirmed. Dowlatkhah from the same or similar fields of endeavor discloses wherein the server is further programmed to receive a login signal from the user computing device through a limited connection between the user computing device and the WiFi network (¶ [0046]: The guest may enter information and/or request permission as set forth above. Alternatively or in addition, the WAP 130 can obtain information automatically, such as the MAC address of the guest's mobile device 202, a location of the mobile device, an equipment type, and so on), the login signal bypassing the provider computing device (¶ [0046]: FIG. 2 depicts an illustrative embodiment of another architecture 200 that allows a wireless access network to authenticate mobile communication devices. In case of a public venue, such as a business, e.g., a hotel, restaurant, or retail outlet, a school, a library, a museum, a public transportation system, and the like, a system can be preconfigured with a policy in place for whom the W-Fi network is accessible so the manual approval would not necessarily be required), the login signal including a username and user password; verify that the username and user password are associated with a user account stored on the server (¶ ; confirm that an active payment instrument information is associated with the user account and available to pay for use of the system (¶ [0051]: It is understood that in any of the illustrative embodiments disclosed herein, a fee-sharing arrangement can be established. For example, by allowing the visiting Wi-Fi network 204 to serve as an extension of the Wi-Fi hotspot service, the host can be compensated by the Wi-Fi hotspot service provider, e.g., according to a cost or fee sharing arrangement); and automatically connect the user computing device to the WiFi network (¶ [0051]: the host can be compensated based on a number of Wi-Fi hotspot subscribers that utilize the visiting Wi-Fi network 204 during any reporting period, a time duration associated with access granted to Wi-Fi hotspot subscribers during any reporting period, a volume of data and/or bandwidth used by such subscriber) only after the username and user password are verified ([0035]: the access-request display element includes a user entry field 131 for a predetermined network key, password, pass phrase; ¶ [0046]: the WAP 130 can obtain information automatically, such as the MAC address of the guest's mobile device 202, a location of the mobile device, an equipment type, and so on; ¶ [0047]: The access management system 218 can access a host's profile, e.g., stored within a profile database 222. An authorization module 220 of the access management system 218 can determine whether the guest and/or the guest's mobile device 202 is authorized based on the host's profile. As disclosed in reference to FIG. 1, the host's profile can identify authorized users, e.g., white list users, restricted users, e.g., gray list users, and/or black list users, e.g., prohibited users; ¶ [0048]: a guest can register with the host and/or directly with a service provider. The registration can obtain information related to an identity of the guest, an identity and/or type of the guest's mobile device or any combination thereof. For example, a guest may pre-register one or more devices in association with planned travel to a hotel or business. For example, the pre-registration can be accomplished by the guest by way of a web site or portal that obtains identifying information of the guest, e.g., a name and/or rewards program ID, and/or information of the guest device, such as the device type, brand, model, MAC address and/or SIM card information) and the payment instrument information is confirmed (¶ [0051]: It is understood that in any of the illustrative embodiments disclosed herein, a fee-sharing arrangement can be established. For example, by allowing the visiting Wi-Fi network 204 to serve as an extension of the Wi-Fi hotspot service, the host can be compensated by the Wi-Fi hotspot service provider, e.g., according to a cost or fee sharing arrangement). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Dimatteo by applying rules relate to an accounting used in a fee-sharing arrangement, e.g., allowing for partial pay to the host per access, and granting the access request from the guest based on the host profile including information of the guest, e.g., password, a name and/or rewards program ID, and/or information of the guest device, such as the device type, 

Regarding claim 13, Dimatteo discloses all the subject matter of the claimed invention with the exception of wherein the server is further programmed to, before the user computing device is connected to the WiFi network, send for display on the provider computing device an indication that the WiFi network has been selected by the user computing device and provide an option for the WiFi network selection to be accepted or denied through input to the provider computing device, whereupon the user computing device is automatically connected to the WiFi network only if the WiFi network selection is accepted. Dowlatkhah from the same or similar fields of endeavor discloses wherein the server is further programmed to, before the user computing device is connected to the WiFi network, send for display on the provider computing device an indication that the WiFi network has been selected by the user computing device and provide an option for the WiFi network selection to be accepted or denied through input to the provider computing device (¶ [0042]: a pop-up window or similar access-request display element 142 is presented on a display of the host's equipment 140. In some embodiments, the access-request display element includes identifying information relating to the request, such as the requestor's name or phrase entered by the guest using the permission request display element 134. Alternatively or in addition, the identifying information can include the MAC address 135 of the requesting guest mobile phone 102. This allows the host to associate the permission request with the guest and/or the guest's mobile phone 102), whereupon the user computing device is automatically connected to the WiFi network only if the WiFi network selection is accepted (¶ [0043]: if the host approves the request, the system 100 can register that in the host's profile 136 in either the 

Regarding claim 16, Dimatteo discloses 
wherein the server is further programmed to require a predetermined minimum signal strength of the WiFi network at the user computing device in order for the user computing device to be connected to the WiFi network (¶ [0110]: the accessing client device 106 can transmit the GPS coordinates 404 of the accessing client device 106 to the server 102. The server 102 can then use the GPS coordinates 404 of the accessing client device 106 to determine nearby WLANs which have been secured by other users of the system 100. The server 102 can then generate a map of all WLANs in the vicinity of the accessing client device 106; The minimum signal strength of the WiFI network is implicitly required to generate a map of all WLANs in the vicinity of the accessing client device).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dimatteo, III et al. (US 2017/0034703, hereinafter Dimatteo) in view of Dowlatkhah et al. (US 2018/0035291) as applied to claim 9, and further in view of Gupta et al. (US 2019/0313312).

Regarding claim 11, Dimatteo in view of Dowlatkhah discloses all the subject matter of the claimed invention with the exception of wherein the list is sortable by a filter selected from the group of filters consisting of signal strength, provider rating, availability time, shared signal, dedicated signal, and any combination thereof. Gupta from the same or similar fields of endeavor discloses wherein the list is sortable by a filter selected from the group of filters consisting of signal strength, provider rating, availability time, shared signal, dedicated signal, and any combination thereof (¶ [0081]: Each AP may provide different signal quality. For example, the electronic device 101 may be configured to display signal quality 601, 603, 605, and 607 of the respective APs together on a display of the electronic device 101 when connected to the respective APs. All of signal strength of four Wi-Fi APs is displayed in the example of FIG. 6, but it is illustrative. The electronic device 101 may output at least one Wi-Fi AP recognizable in the corresponding location and signal strength thereof on the display 160. For example, when a user is located in café A and when restaurant B, office C, and mart D are located near café A, the electronic device 101 may detect signals transmitted from APs of café A, restaurant B, office C, and mart D. When the signals transmitted from APs of café A, restaurant B, office C, and mart D are detected, the electronic device 101 may output strength of each signal on the display 160). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Dimatteo inview of Dowlatkhah by outputting at least one WiFi AP recognizable in the corresponding location and signal strength on the display of Gupta. The motivation would have been to provide convenience to a user by automatically connecting an electronic device and a network based on user preference (Gupta ¶ [0009]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dimatteo, III et al. (US 2017/0034703, hereinafter Dimatteo) in view of Dowlatkhah et al. (US 2018/0035291) as applied to claim 12, and further in view of Vuornos et al. (US 2018/0198883).

Regarding claim 14, Dimatteo in view of Dowlatkhah discloses all the subject matter of the claimed invention with the exception of wherein the server is further programmed to charge a deposit to the user account; track usage time of the user computing device on the WiFi network; and charge the user account an additional charge based on the amount of time the user computing device is connected to the WiFi network. Vuornos from the same or similar fields of endeavor discloses wherein the server is further programmed to charge a deposit to the user account; track usage time of the user computing device on the WiFi network; and charge the user account an additional charge based on the amount of time the user computing device is connected to the WiFi network (¶ [0015]: Wi-Fi hotspot plan may terminate service once the user exhausts a pre-paid amount of data ... to enforce these restrictions or limits, the network-operator system 170 may track and monitor the user's 101 data-account status information ... when a user's data allowance has been exhausted for a given plan cycle, the network-operator system 170 may denied the user further service, and/or charge additional fees for additional data allowance). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Dimatteo inview of Dowlatkhah by terminating once the user exhausts a pre-paid amount of data of Wi-Fi hotspot plan by tracking the user’s data-account status information and charging additional fees for additional data allowance of Vuornos. The motivation would have been to help users manage their data consumption (Vuornos ¶ [0003]).

Regarding claim 15, Dimatteo in view of Dowlatkhah discloses all the subject matter of the claimed invention with the exception of wherein the additional charge is further based on criteria selected from the group consisting of amount of data used, signal strength, surge demand, rate structure, and any combination thereof. Vuornos from the same or similar fields of endeavor discloses wherein the additional charge is further based on criteria selected from the group consisting of amount of data used, signal strength, surge demand, rate structure, and any combination thereof (¶ [0015]: Wi-Fi hotspot plan may terminate service once the user exhausts a pre-paid amount of data ... to enforce these restrictions or limits, the network-operator system 170 may track and monitor the user's 101 data-account status information ... when a user's data allowance has been exhausted for a given plan cycle, the network-operator system 170 may denied the user further service, and/or charge additional fees for additional data allowance). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Dimatteo inview of Dowlatkhah by terminating once the user exhausts a pre-paid amount of data of Wi-Fi hotspot plan by tracking the user’s data-account status information and charging additional fees for additional data allowance of Vuornos. The motivation would have been to help users manage their data consumption (Vuornos ¶ [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466